DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Fischer et al. (US 20060291544 A1, hereinafter “Fischer”)
Poon (US 20050286404 A1, hereinafter “Poon”)
Zhang et al. (US 9232429 B2, hereinafter “Zhang”)
Cao et al. (US 20160359532 A1, hereinafter “Cao”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 20060291544 A1, hereinafter “Fischer”) in view of Poon (US 20050286404 A1, hereinafter “Poon”) and in view of Zhang et al. (US 9232429 B2, hereinafter “Zhang”).
Regarding claims 1, 17, 24 and 29:
Fischer teaches a method for wireless communication at a station (STA) (Fischer [0032], [0035], [0053], figs. 1 and 6, where Fischer teaches method, and apparatus for wireless communication comprising at least a station that includes at least one memory for storing instruction and a processor for executing the instructions stored in the memory the system includes corresponding receiver for performing the communication), comprising:
receiving, from an access point (AP), a sounding signal comprising one or more spatial streams transmitted over an operating bandwidth (Fischer [0053]-[0055], [0070], [0074] [0096], [0107], [0101], claim 6);
determining a first set of channel characteristics of the operating bandwidth for a channel of the operating bandwidth based at least in part on receiving the sounding signal the first set of channel characteristics comprising  a first dimensionality and a second dimensionality (Fischer [0053]-[0055], [0068] [0072], [0077]-[0078], [0095]-[0096], figs. 7 and 8, where Fischer discloses receiving sounding frame having training sequence for estimating channel response and generating beamforming unitary matrix based on the channel estimate);
reducing a value of the first dimensionality of the set of channel characteristic for the channel of the operating bandwidth based at least in part on a feedback reduction parameter corresponding to a number of antennas associated with the STA or a number of the one or more spatial stream (Fischer [0067]-[0069], where Fischer discloses decomposing the channel matrix and only transmit V which is a reduction of the parameter such the amount of feedback is reduced).
determining a second set of channel characteristics of the operating bandwidth based at least in part on reducing the first channel characteristics (Fischer [0053]-[0055], [0072], [0077]-[0078], [0095]-[0096], figs. 7 and 8, where Fischer discloses determining a reduce beamforming feedback matrix such that number of feedback components are reduced); and
transmitting, to the AP, the second set of channel characteristics (Fischer [0053]-[0055], [0072], [0077]-[0078], [0095]-[0096], figs. 7 and 8, where Fischer discloses transmitting the reduced feedback beamforming matrix from the receiver to the transmitter).
	although, examiner believes that Fischer teaches all the limitation of applicant invention as claimed since Fischer also teaches reducing the channel characteristics parameters based on a feedback reduction parameter which can be interpreted as any reason such as based on the amount of data to be transmitted and available bandwidth, but for the sake of completeness, clarity and also to correspond to applicant disclosure in paragraph [0006] as published. Poon teaches a communication apparatus, method and system wherein a receiver receives a training sequence (sounding) estimate N spatial channels, where N is equal a number of antennas, determine the weakest of the N spatial channel, transmit channel state information describing N-1 spatial channel where the weakest spatial channel information is not transmitted as feedback (Poon [0018]-[0019], [0028]-[0029], [0131], figs. 1-2).
Therefore, taking the teaching of Fischer and Poon as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to not feeding back information about channels that are not good to reduce the amount of channel information feedback and computational complexity to the transmitter and avoid using transmit resources on bad channels but instead use the available resources to transmit using the good channels (Poon [0017], [0019], [0028]).
Fischer in view of Poon fails to explicitly teach wherein determining the first set of channel characteristics comprises:
determining the average channel of the operating bandwidth: and
determining the second set of channel characteristics comprises:
determining a set of differential characteristics between the reduced first set of channel characteristics corresponding to the average channel and characteristics of a second channel of the operating bandwidth
.However, Zhang teaches performing and average channel estimate corresponding to subcarrier group, determine a compressed channel estimate, sending a feedback report containing  i) a plurality of angle values associated with the one or more spatial or space-time streams and one or more OFDM tones corresponding to the sounding packet, ii) deltas corresponding to per-tone signal to noise ratio (PT-SNRs) associated with the one or more spatial or space-time streams and at least some of the one or more OFDM tones, wherein each delta corresponds to a difference between the respective PT-SNR and the an average signal to noise ratio (avg-SNR) associated with the one or more spatial or space-time streams, and iii) the avg-SNR associated with the one or more spatial or space-time streams; and using, at the first communication device, the feedback report to beamform transmissions to the second communication device (Zhang col. 6 line 29-col 7 line 23, claim 1, 12 and 22).
Therefore, taking the teachings Fischer, Poon and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate and average of the channel information, select a subset of the channel and determine a set of differential characteristics based on the compressed channel values calculated, in order to reduce the amount of information feedback to same resources (Zhang col. 6 line 29-col7 line 23).


Regarding claims 2 and 25:
Fischer in view of Poon and in view of Zhang teaches wherein transmitting the second set of channel characteristics further comprises transmitting a multiple input multiple output (MIMO) control field formatted to include one or more indications of the feedback reduction parameter associated with the second set of channel characteristics (Fischer [0122]-[0126], [0131], [0134]-[0139]).
Regarding claims 3, 19 and 26:
Fischer in view of Poon and in view of Zhang teaches further comprising configuring the MIMO control field to include at least one bit for indicating that a reduced compressed beamforming feedback operation is associated with the second set of channel characteristics, the at least one bit including one or more reserved bits of the MIMO control field (Fischer [0073]-[0075], [0122]-[0126], [0131], [0134]-[0139], figs. 7 and 8).
Regarding claims 4, 20 and 27:
Fischer in view of Poon and in view of Zhang teaches further comprising configuring one or more index subfields of the MIMO control field to indicate the feedback reduction parameter, or an averaging bandwidth associated with the second set of channel characteristics, or both, wherein the feedback reduction parameter comprises a reduction value, the averaging bandwidth, or both (Fischer [0122]-[0126], [0131], [0134]-[0139]).
Regarding claims 5 and 28:
Fischer in view of Poon and in view of Zhang teaches further comprising extending one or more subfields of the MIMO control field, the one or more subfields indicating a capability for support for a reduced compressed beamforming feedback operation over the operating bandwidth, wherein the feedback reduction parameter comprises information indicating the capability for support for the reduced compressed beamforming feedback operation over the operating bandwidth (Fischer [0126], [0131], [0134]-[0139], claims 6, 11, 18).

Regarding claim 7:
Fischer in view of Poon and in view of Zhang teaches further comprising determining a numerical quantity of feedback bits associated with the set of differential characteristics, wherein the numerical quantity of feedback bits is based at least in part on one or more of: a numerical quantity of generated angles for the set of differential characteristics, selected codebook information, an averaging bandwidth for sending the set of differential characteristics, a numerical quantity of bits for signal-to-noise ratio feedback, and a numerical quantity of bits for relative signal-to-noise ratio feedback based at least in part on the averaging bandwidth (Fischer [0053], [0058]-[0062], [0070], [0126], [0131], [0134]-[0139]; Zhang col. 5 lines 38-61,  col. 6 line 29-col7 line 23, claim 1, 12 and 22).
Regarding claim 8:
Fischer in view of Poon and in view of Zhang teaches further comprising configuring a compressed beamforming report field to include the reduce first set of channel characteristics and the set of differential characteristics, wherein transmitting the second set of channel characteristics comprises transmitting an action frame containing the reduced set of channel characteristics and the set of differential characteristics as feedback in the compressed beamforming report field (Fischer [0053], [0058]-[0062], [0070], [0126], [0131], [0134]-[0139]; Poon [0018]-[0019], [0028]-[0029], [0131], figs. 1-2; Zhang col. 5 lines 38-61,  col. 6 line 29-col7 line 23, claim 1, 12 and 22).
Regarding claim 9:
Fischer in view of Poon and in view of Zhang teaches further comprising determining the average channel over an extended bandwidth that exceeds an averaging bandwidth (Fischer [0053], [0058]-[0062], [0070], [0126], [0131], [0134]-[0139]; Poon [0018]-[0019], [0028]-[0029], [0131], figs. 1-2; Zhang col. 5 lines 38-61,  col. 6 line 29-col7 line 23, claim 1, 12 and 22).
Regarding claims 10 and 22:
Fischer in view of Poon and in view of Zhang teaches wherein the feedback reduction parameter is based at least in part on one or more of: a performance loss, a component of a transmit correlation matrix, the operating bandwidth, or an averaging bandwidth of the operating bandwidth, wherein the averaging bandwidth comprises a reduced portion of the operating bandwidth (Fischer [0126], [0131], [0134]-[0139], claims 6, 11, 18; Poon [0018]-[0019], [0028]-[0029], [0131], figs. 1-2, where weakest channel is due, at least, to performance loss).
Regarding claim 11:
Fischer in view of Poon and in view of Zhang teaches further comprising determining a numerical quantity of feedback bits associated with the second set of channel characteristics, wherein the numerical quantity of feedback bits is based at least in part on one or more of: a numerical quantity of generated angles for the second set of channel characteristics, selected codebook information, an averaging bandwidth for sending the second set of channel characteristics, a numerical quantity of bits for signal-to-noise ratio feedback, and a numerical quantity of bits for relative signal-to-noise ratio feedback based at least in part on the averaging bandwidth (Fischer [0053], [0058]-[0062], [0070], [0126], [0131], [0134]-[0139]).
Regarding claims 12 and 21:
Fischer in view of Poon and in view of Zhang teaches wherein the second set of channel characteristics are determined as part of a single user sounding procedure or as part of a multi-user sounding procedure (Fischer [0053]-[0055], [0058]-[0062], [0070], [0072], [0077]-[0078], [0095]-[0096], figs. 7 and 8)
Regarding claims 13 and 23:
Fischer in view of Poon and in view of Zhang teaches further comprising transmitting a capability bit to indicate support at the STA for reduced compressed beamforming feedback, wherein receiving the sounding signal is based at least in part on transmitting the capability bit (Fischer [0126], [0131], [0134]-[0139], claims 6, 11, 18);
Regarding claim 14:
Fischer in view of Poon and in view of Zhang teaches wherein the second set of channel characteristics comprises compressed beamforming feedback information (Fischer [0053]-[0055], [0126], [0131], [0134]-[0139], claims 6, 11, 18);
Regarding claim 16:
Fischer in view of Poon and in view of Zhang teaches wherein the STA supports multi-antenna operations over a plurality of spatial streams (Fischer [0012], [0053]-[0055], [0107], [0126], [0131], [0134]-[0139], claims 6, 11, 18);
Regarding claims 18 and 30:
Fischer in view of Poon and in view of Zhang further comprising:
receiving a set of differential characteristics from the STA, wherein the set of differential characteristics are received with the set of channel characteristics;
determining a channel on one or more subcarriers of the operating bandwidth based at least in part on the set of channel characteristics and the set of differential characteristics; and
transmitting a beamformed signal over the channel to the STA based at least in part on the determining (Zhang col. 6 line 29-col. 7 line 23, claim 1, 12 and 22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 20060291544 A1, hereinafter “Fischer”) in view of Poon (US 20050286404 A1, hereinafter “Poon”) in view of Zhang et al. (US 9232429 B2, hereinafter “Zhang”) and in view of Cao et al. (US 20160359532 A1, hereinafter “Cao”).
Regarding claim 15:
Fischer in view of Poon and in view of Zhang fails to teach wherein the operating bandwidth comprises a first bandwidth of at least 320 MHz or a second bandwidth comprising a first 160 MHz portion and a second non-adjacent 160 MHz portion.
However, Cao in the same line of endeavor teaches and explicit beamforming in a high efficiency wireless local area network, wherein the system can operate using 160 MHz, 320 MHz, etc. (Cao [0028], [0031]-[0033]).
Therefore, taking the teachings of Fischer, Poon and Cao as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application, since dividing the bandwidth as such allow for the use of appropriate digital Fourier transform size (Cao [0032]-[0033]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 29, 2022